Title: The Commissioners to the President of the Congress, 7 November 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Laurens, Henry,President of Congress


     
      Sir
      Passy, Novemr. 7. 1778
     
     We have the Honour to inclose a Copy of the Declaration concerning the 11 and 12 Articles of the Treaty of Commerce, which we have received from his Excellency the Secretary of State for foreign Affairs, in exchange for a similar one signed by us, in Pursuance of the Instructions of Congress.
     We have also the Honour to inclose Copies of a Correspondence with his Excellency Mr. de Sartine, the Secretary of State for the Marine, concerning Cases of Rescues and Recaptures, that Congress may, if they judge proper, take some Resolution on this Head. It seems to be equitable that the same Rule should be observed by both Nations.
     We also inclose Copies of a Correspondence on the Subject of Negotiation with the Barbary States. We do not find ourselves authorized to treat with these Powers, as they are not in Europe; And indeed, we are not furnished with Funds for making them Presents.
     We have had the Honour of a Letter from the Auditor general, inclosing the form of Bills of Exchange to be drawn upon us for the Interest due upon Loan Office Certificates, and acquainting us that this Interest will amount to two Millions and an half of Livres annually. When it was proposed to pay the Interest here, we had no Idea of so much being borrowed.
     We shall pay the most punctual Obedience to these and all other Orders of Congress as long as our funds shall last; But we are obliged to inform Congress that our Expences on Prisoners being great, and being drawn upon by Order of Congress from various Quarters, and receiving no Funds from America, we suffer the utmost Anxiety least we should be obliged to protest Bills. We have exerted ourselves to the Utmost of our Power to procure Money, but hitherto with little Success; And we beg that some Supplies may be sent us as soon as possible.
     We are very unhappy that we are not able to send to Congress those Supplies of Arms, Ammunition and Cloathing which they have ordered; But it is absolutely impossible for want of funds; And Mr. Beaumarchais has not yet informed us whether he will execute the Agreement made for him with you or not.
     We have the Pleasure to inform Congress that M. Mathew Ridley of Maryland has made a Present to the United States of a valuable Manuscript upon naval Affairs, which he has left with us. We shall take the first Opportunity of a frigate to send it to Congress.
     We inclose to Congress Copies of a Correspondence between the Embassador of the King of the two Sicilies and us which, as his Majesty is the eldest Son of the King of Spain, is considered as an Event indicative of the good will of a greater Power, altho’ this is respectable.
     It is of great Importance to penetrate the Councils of an Enemy, in Order to be prepared before hand against his Designs: We should therefore be happy to advise Congress of the Intentions of Great Britain, as far as we can conjecture.
     We have every Reason to believe that the hostility of the Disposition of the British Court has no other Bounds than those of their Power. Their Threats however, of large Reinforcements and of Russian Auxiliaries, are without foundation. The Interest of the King of Prussia and of the Empress Queen (who both choose at present to preserve decent Terms with Great Britain) to preserve a close Alliance between England and Russia, we apprehend, will prevent it. In short, we can see no Probability of Englands forming any Alliance against America in all Europe: or even against France. Whereas on the other Side, from the astonishing Preparations of Spain, the Family Compact and other Circumstances, and from the insolent Tyranny of the English over the Dutch and their consequent Resentment, which has shewn itself in formidable Remonstrances, as well as by Advances towards a Treaty with us, there is Reason to believe that if Great Britain perseveres in the war, both these Powers will be at length involved in it.
     The English, the last year carried on a very valuable whale fishery on the Coast of Brazil, off the River Plate in South America, in the Latitude thirty five south and from thence to fourty, just on the Edge of Soundings off and on, about the Longitude sixty five from London.
     
     They have this year about seventeen Vessels in this fishery, which have all sailed in the Months of September and October.
     All the Officers and almost all the Men belonging to these seventeen Vessels are all Americans, from Nantucket and Cape Cod in the Massachusetts Bay, excepting two or three from Rhode Island, and perhaps one from Long Island.
     The Names of the Captains are Aaron Sheffield of New-Port, Goldsmith and Richard Holmes from Long Island, John Chadwick, Francis May, Reuben May, John Meader, Jonathan Meader, Elisha Clark, Benjamin Clark, William Ray, Paul Pease, Bunker Fitch, Reuben Fitch, Zebedda Coffin, and another Coffin, all of Nantuckett —John Lock Cape Codd— Nantuckett, Andrew Swain Nantuckett, William Ray Nantuckett.
     Four or five of these Vessels go to Greenland. The fleet sails to Greenland the last of February or beginning of March.
     There was published last year in the English News Papers, (and the same Imposture has been repeated this year) a Letter from the Lords of the Admiralty to Mr. Dennis de Berdt in Coleman Street, informing M. de Berdt that a Convoy should be appointed to the Brazil fleet.
     But this, we have certain Information, was a forgery, calculated merely to deceive American Privateers, and that no Convoy was appointed or did go with that fleet, either last year or this.
     For the Destruction or Captivity of a fishery so entirely defenceless; (for not one of the Vessels has any Arms) a single frigate or Privateer of twenty four or even of twenty Guns would be quite Sufficient.
     The Beginning of December would be the best Time to proceed from hence, because they would then find the whaling Vessels nearly loaden.
     The Cargoes of these Vessels, consisting of Bone and Oil will be very valuable; and at least, four hundred and fifty of the best kind of Seamen would be taken out of the Hands of the English, and might be gained into the American Service to act against the Enemy. Most of the Officers and Men wish well to their Country, and would gladly be in its Service, if they could be delivered from that they are engaged in. But whenever the English Men of war or Privateers have taken an American Vessel, they have given to the whalemen among the Crews, their Choice either to go on Board a Man of war and fight against their Country, or to go into the whale fishery. So many have choosen the Latter as to make up most of the Crews of seventeen Vessels.
     We thought it proper to communicate this Intelligence to the Congress, that if they find it proper to order a frigate, to take from the English at once so profitable a Branch of Commerce and so valuable a Nursery of Seamen, they may have an Opportunity of doing it; if not, no Inconvenience will ensue.
     We had the Honour to write to Congress on the 20 July, 17 of September of which we have sent Duplicates and triplicates and to which we beg leave to refer. By this Opportunity we shall send the News Papers which contain all the public Intelligence.
     With great Respect we have the Honour to be Sir your most obedient humble Servants
     
      B Franklin
      Arthur Lee
      John Adams
     
     
      Post. Script. We inclose a Number of Notes of Hand, fourty seven in Number, which have been taken from our unhappy Countrymen who escaped from England, to whom we have lent Money, as they had no other Way of Subsistance.
     
    